 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlamo Cement CompanyandUnited Cement, Lime,Gypsum & Allied Workers International Unionand its Local560, AFL-CIO-CLC. Case 23-CA-912212 November 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 27 October 1983 Administrative Law JudgeRichard J. Linton issued the attached decision. TheRespondent and the General Counsel filed excep-tions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions' and to adopt the recommended Orderas modified.We agree with the judge's finding that the Re-spondentunlawfullymadecertainunilateralchanges in working conditions, and that the controlroom operators are not supervisors. We also agreewith this refusal to find that the Respondent threat-ened employees or unlawfully discharged JohnHernandez.We do not agree, however, with hisfinding that the Respondent attempted to bypassthe Union and deal directly with bargaining unitemployees.Around 31 August 1982 the Respondent in-formed the control room operators that they wouldbe designated supervisors. Several control roomoperators expressed concern that as supervisorsthey could not remain in the bargaining unit, andtheir concern was brought to the attention of theRespondent's president,William Hopper. In Octo-ber 1982 Hopper called control room operatorJohn Hernandez and told him that Hopper hadheard that Hernandez wanted to be part of the bar-gaining unit. Hernandez responded that as far as hewas concerned he was part of the bargaining unit.Hopper said Hernandez was wrong. HernandeziThe parties stipulated that, assuming the Board finds inSan AntonioPortland Cement Co.,277 NLRB 309 (1985), that theRespondent had aduty to bargain with the Union, the Respondent violated the Act by uni-laterallydesignating the control room operators as supervisorsThejudge found this conduct violated Sec. 8(a)(5) and (1) of the Act In viewof the Board's decision in 277 NLRB 309 (1985), and the parties' stipula-tion,Member Dennis concurs in the judge's finding of an 8(a)(5) viola-tionWe agree with the judge's finding that the Respondent did not violateSec. 8(a)(3) of the Act by discharging John Hernandez. Assuming thattheGeneral Counsel established a prima facie case of discriminationunder the Board's decision inWright Line, '251NLRB 1083 (1980), wefind that the Respondent established that it would have discharged Her-nandez even in the absence of his protected conduct.said the matter had been discussed with the Re-spondent's attorney during the negotiations andthat Hernandez wished to speak with the attorneyfurther.Hopper stated that the Company had madeHernandez a supervisor when it put him on salaryand placed him in charge of a $60 million plantafter investing a large amount of money to trainhim and others to handle the control room. Hopperagain stated that Hernandez was wrong and alsosaid that if Hernandez wanted to be part of the bar-gaining unit,"I can accommodate you tomorrow."Around 30 September 1982 Hopper came to thecontrol room and spoke with control room opera-torEdmundo Zuniga.Hopper asked Zunigawhether he really wanted to be in the bargainingunit.Zuniga replied, "Why not?" Hopper respond-ed that Zuniga earned good money and had a goodjob in the control room. Hopper added that hecould fix it where Zuniga could do something elseif he wanted to. Zuniga said that would be "fine."The General Counsel alleged that Hopper's state-ments were threats, either to transfer employees toa lower paying classification or to discharge them.The judge found the remarks were too ambiguousto constitute threats, and we agree with that find-ing.We do not agree with his further finding, how-ever, that the remarks constituted an attempt tobypass the Union and deal directly with the em-ployees.In our view these conversations are not attemptsto bargain directly with the employees. Hoppermade no promise to change specific terms and con-ditionsof employment, and nothing occurredwhich could be called negotiation. Hopper heardthe employees' complaints and, while he indicatedhe could accommodate their desires to remain inthe bargaining unit, neither the Respondent nor theemployees ever followed up on the conversations.Under all the circumstances, we find that Hopper'sremarks are too vague to constitute an attempt todeal directly with members of the bargaining unit.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Alamo Cement Company, San Antonio,Texas, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.1.Delete paragraph 1(c) and reletter the subse-quent paragraph.2.Substitute the attached notice for that of theadministrative law judge.2 Leland Stanford Jr University,240 NLRB 1138, 1144 (1979).277 NLRB No. 34 ALAMO CEMENT CO.321APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLabor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assist any unionTo bargain collectively through representa-,tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOTrefuse to recognize and bargaincollectively in good faith concerning rates of pay,wages,hours,and other terms and conditions ofemploymentwithUnitedCement,Lime andGypsum Workers International Union,AFL-CIO-CLC, as theexclusive representative of the em-ployees in the following unit:All production,and maintenance employees, in-cluding all employees in the Quarry Depart-mient,Shipping Department,Kiln Department,FinishingMillDepartment,SlurryMillDe-partment,PowerhouseDepartment,PlantOfficeDepartment,Maintenance and RepairDepartment,Electrical Department,LabortoryDepartment,Oiler Subsection as well as plantclerical employees, leadmen,truck drivers, andmechanics,but excluding all other employees,includingofficeclericalemployees,orderclerks, guards,watchmen,and supervisors asdefinedin theAct employedby us at our SanAntonio, Texas plant.WE WILL NOT unilaterally,without notice to orconsultation with the above-named Union,transferand reclassify you, change the titles of bargainingunitclassifications,implement new shifts andhourly schedules,assign new duties to you, transfercertain duties between job classifications in the bar-gaining unit, or otherwise change the rates of pay,hours, or other terms and conditions of employ-ment.WE WILLNOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe National Labor Relations Act.WE WILL, on request of the Union,rescind eachof the following unilateral changes which we madewithout first consulting and bargaining with theUnion:(1)Transferring,on 28 June 1982, an em-ployee from the quarry department to our1604 plant,reclassifying such employee from acrutch operator to that of utility trainee, andassigning him to work in the plant rather thanthe quarry.(2) Changing,on 31 August 11982, the title ofcontrol room operator to control room super-visor.(3) Implementing,in September 1982, a newdaily second shift, 11 a.m. to 7:30 p.m., and anew rotating shift for front-end loader opera-tors in the quarry department at our 1604plant.(4) Assigning,in September 1982, new dutiesto front-end loaders in the quarry departmentat our 1604 facility.(5) Posting and implementing,on or about 6September 1982, new hourlyworkand shiftschedules for the mix chemists in the laborato-ry department at our 1604 operation.(6)Changing,on or about 23 October 1982,the shifts and hourly work schedules of themix chemists at our Broadway plant.(7)Transferring,on or about 28 October1982, certain duties from the mix chemists tothe mill operators.WE WILL, on request from the Union,bargaincollectively in good faith with the Union aboutwages, hours, and working conditions of our em-ployees in the appropriate unit and,if an agreementis reached,reduce said agreement to writing andsign it.ALAMO CEMENT COMPANYGuadalupe Ruiz, Esq.,for the General Counsel.Robert S. Bambace, Esq.,and R.MichaelMoore,Esq.(Fulbright& Jaworski),Houston, Texas, for the Re-spondent.Paul H. Balliet,Vice President,Waxahachie, Texas, forthe Charging Party.DECISIONSTATEMENT OF THE CASERICHARD J. LINTON, Administrative Law Judge. Thiscasewas tried before me in San Antonio, Texas, on June21-22, 1983, pursuant to the January 10, 1983 complaintissued by the General Counsel of the National Labor Re- 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDlations Board through the Regional Director for Region23 of the Board.'The complaint is based on a charge filed November 4,1982, by United Cement, Lime, Gypsum & Allied Work-ers International Union and its Local 560, AFL-CIO-CLC (Charging Party) against Alamo Cement Company(Respondent or Alamo Cement Company).2In the complaint the General Counsel alleges that Re-spondent violated Section 8(a)(1) of the Act by certainremarksmade in September-October 1982, Section8(a)(3) and (1) of the Act by discharging John Hernan-dez on October 26, 1982, and Section 8(a)(5) and (1) ofthe Act by making various unilateral changes in workingconditions.By its answer Respondent admits certain factual mat-ters but denies violating the Act.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent,Imake the followingFINDINGS OF FACT1.JURISDICTIONAlamo Cement Company, a Texas corporation with itsprincipal office and place of business in San Antonio,Texas,manufactures cement. During 1982 Respondentpurchased and received goods and materials valued inexcess of $50,000 directly from points and places locatedoutside the State of Texas. Respondent admits, and Ifind, that it is an employer within the meaning of Section2(2), (6), and (7) of the Act.Il.LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that United Cement,Lime,Gypsum & Allied Workers International Unionand itsLocal 560, AFL-CIO-CLCisa labor organiza-tionwithin the meaning of Section 2(5) of the Act. Al-though the charge was filed jointly by the InternationalUnion and Local 560, and although I find, based on Re-spondent's admission, that Local 560 is also a labor orga-nization, as is the International, I shall distinguish be-tween the two. When reference is made to the "Union,"it shall mean only the International Union.III.PROCEDURAL MATTERSEarly in the hearing Respondent filed a motion that Idisqualifymyself on two grounds (R. Exh. 1). First, forseveral years I served on the staff of NLRB Region 23 inHouston, Texas, during which time I "acted in an adver-sarial role against R. S. Bambace and many other attor-neys of Fulbright & Jaworski." Moreover, during thatservice I had a "working and supervisory relationshipwith attorneys and other personnel" of Region 23. Theadversarial role refers to my service as counsel for theGeneral Counsel in various cases in the 1960s and 1970s1Immediately after the close of this hearing, a second proceeding in-volving the same parties was opened on calendarcall in Case 23-CA-9279My decision in that case is numberedJD-(ATL)-95-83.2All dates are for 1982 unless otherwise indicated Respondent's nameis shown as amended at the hearing(Tr. 240)when R. S. Bambace or other attorneys of the Fulbright& Jaworski firm were opposing counsel. At the begin-ning of January 1978 I began serving as a supervising at-torney until mid-April 1980, when I became an adminis-trative law judge with the Social Security Administra-tion. In mid-July 1980 I was appointed an adminstrativelaw judge with the NLRB.Second, during the time I was a supervising attorneywith Region 23, an attorney in the group supervised byme acted as the hearing officer in Case 23-RC-4611 onMay 24-25, 1978,3 concerning objections and challengedballots involving Respondent and the Union. Because ofthese grounds, it is alleged that I will be unable to dis-chargemy duties in a fair, unbiased, and impartialmanner.At trial I denied the motion (Tr. 15), and I reaffirmthat ruling here. Respecting the first ground, the Boardhas held that former serviceas counselfor the GeneralCounsel, at least in the absence of affirmative evidenceindicating a personal bias, does not disqualify an adminis-trative law judge from presiding over a case.Heads &Threads Co.,261NLRB 800 fn. 1 (1982). Respondentmakes no contention that I have a personal bias.4On the second point, I noted that my complete lack offamiliaritywith any of the facts of the objections andchallenges matter was no doubt the result of the proce-dure in which hearing officers in such cases function in-dependent of their usual supervision and submit their re-ports directly to the Board (Tr. 12, 15).5 There being nocause to recuse myself, I declined to do so.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe litigation history of the parties appears in the deci-sions, reported and pending. I take official notice of thefollowing:San Antonio Portland Cement Co.,240 NLRB1168 (1979), enfd. 611 F.2d 1148 (5th Cir. 1980), cert.denied 449 U.S. 844 (1980); the May 21, 1980 decisionJD-(SF)-155-80, of Administrative Law Judge James T.Baker inSan Antonio Portland Cement Co.,Cases 23-CA-7182, et al., 277 NLRB 338 (1985), and the July 15,1983 decision, JD-279-83, of Administrative Law JudgeLeonard M. Wagman inSan Antonio Portland CementCo., Case 23-CA-8880, 277 NLRB 309 (1985).6Judges Barker and Wagman have summarized the liti-gation history, and I shall not repeat it all here. A fewhighlightsare inorder, however. Following the Union'svictory in the Board-conducted election of March 17,1978, and a May 24-25, 1978 hearing on employer objec-aAlthough Respondent's counsel recalled the dates as being May 24-26 (Tr. 12), thelitigationhistory, as described below in the backgroundsection, discloses only the two dates shown.4 Indeed, Attorney Bambace assured that he was not questioning myprofessional integrity (Tr. 11-12)5A copy of the hearing officer's report was not submitted or offeredin evidence in the instant proceeding According to the litigation history,described below in the background section, such report issued on July 13,1978-nearly 5 years before the instant hearingB I administratively note that the hearing before Judge Wagnian wasconducted for several dates beginning September 1, 1982, and closing Oc-tober 5, 1982 ALAMO CEMENT CO.tions plus challenged ballots, the Board,on September 8,1978, certified the Union as the exclusive bargaining -rep=resentative of Respondent'semployees in the followingunit:All production and maintenance employees,includ-ing all employees in the Quarry Department, Ship-ping Department,Kiln Department,FinishingMillDepartment, Slurry Mill Department, PowerhouseDepartment,Plant Office Department,MaintenanceandRepairDepartment,ElectricalDepartment,Laboratory Department,Oiler Subsection,aswellas plant clerical employees,leadmen, truck drivers,and mechanics,but excluding all other employees,including office clerical employees, order clerks,guards, watchmen, and supervisors as defined in theAct, employed by the Respondent at its San Anto-nio, Texas plant.Respondent refused to honor the certification, chargeswere filed,a complaint issued,and on March 5, 1979, theBoard issued its Decision and Order, reported at 240NLRB 1168, finding, in pertinent part, that Respondenthad violated Section 8(a)(5) of the Act by refusing torecognize and bargain with the Union since September25, 1978.Appeals, as noted,were unsuccessful. Numerous uni-lateral changes, made by Respondent while the first casewas pending, were found unlawful by Judge Barker.Following the Supreme Court's denial of Respondent'spetition for certiorari,the partiesmet on August 22,1980,for the first bargaining session. JudgeWagmanfound that the parties thereafter met a number of timeswith the last face-to-facesessionoccurring July 10, 1981.The negotiations did not result in a collective-bargainingagreement.In late July 1981 employee Julio R. Perez Jr. filed adecertification petition.Because of a question regardingtimeliness,Perezwithdrew the petition and later, onAugust 5, 1981, filed another decertification petition inCase 23-RD-492. That same day, as found by JudgeWagman, a copy of the petition in Case 23-RD-492reached Respondent. As it had, done on the filing of thefirst petition,Respondent suspended negotiations on re-ceiving a copy of the petition of August 5, 1981, and ithas since declined to negotiate further with the Union.On August 24, 1981, Respondent filed a petition in Case23--RM--389. On October 19, 1981, the Regional DirectorforRegion 23 dismissed the petitions in Cases 23-RD-492and23-RM-389 on the ground, as found by JudgeWagman, that they "were filed during the certificationyear and are, therefore, untimely filed." In his decision,Judge Wagman agreed with the Regional Director, andhe found that Respondent had violated Section 8(a)(5) ofthe Act by withdrawing recognition from the Union andrefusing to bargain with it since July 27, 1981. He furtherfound that certain unilateral changes Respondent hadmade violated Section 8(a)(5) of the Act. He ordered Re-spondent to cease and desist from its unlawful action,and to take certain affirmative action, including, if re-quested by the Union, to meet and bargain with thatlabor organization.323B. The Unilateral ChangesComplaint paragraph 11 alleges that,Respondent im-plemented seven enumerated unilateral changes. Thisconduct, alleged to violate Section 8(a)(5) of the Act, isdescribed in paragraph 11 to be:(a)On or aboutJune 28,1982, by its supervisorand agent Manuel P. Galindo, transferred an em-ployee from the QuarryDepartment to its1604 op-erations, reclassified him from a crutch operator tothat of utility trainee and assigned him to work inthe plant insteadof the quarry.(b)On or about August 31, 1982, by its supervi-sor and agent Cesare Monzeglio,at a meeting of itsemployees in Respondent'sconference room, in-formed the control room operators that he (Mon-zeglio) had changed them from control room opera-tors to control room "supervisors."(c) In or about September 1982, the exact datebeing presently unknown to the Regional Director,by its supervisor and agent Eddie Garcia, imple-mented a new daily second shift, 11:00 a.m. to 7:30p.m., and a new "rotating" shift for front-end loaderoperators in the Quarry Department at its 1604 op-erations.(d) In or about September 1982, the exact datebeing presently unknown to the Regional Director,by its supervisor and agent Eddie Garcia,assignedduties not previously performed by them to thefront-end loader operators in the Quarry Depart-ment at its 1604 operations.(e)At the Laboratory Department of its 1604 op-erations, on or about September 6, 1982, by its su-pervisor and agent Henry Delgado, posted and im-plemented new hourly work and shift schedules foritsmix chemist employees.(f)On or about October 23, 1982, by its supervi-sor and agent William Gonzales, changed the shiftsof its mix chemist employees at its Broadway oper-ations.(g) By written memorandum of itssupervisor andagentWilliam Gonzales, on or about October 28,1982, directed to the mill operators at its Broadwayoperations,transferred certain duties previously per-formed by the mix chemist to the mill operators.The parties stipulated that the conduct did occur as al-leged in complaint paragraph 11, that such actions weretaken without notifying the Union or affording it an op-portunity to bargain over such matters, and that the le-gality of such conduct would hinge on the final outcomeof Case 23-CA-8880 pending before Judge Wagnnan (Tr.8-9).Three weeks later Judge Wagman's decision issuedinwhich he found,inter alia, that Respondent has at alltimes relevant been under a duty to recognize and bar-gain with the Union.In accordance with established custom, I shall presumethat Judge Wagman'sfindings and conclusions will beadopted by the Board. Consequently, I find that Re-spondent, by its stipulated conduct, violated Section8(a)(5) ofthe Act asalleged in complaint paragraph 11. 1 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall order Respondent to cease and desist from makingunilateral changes and to take certain affirmative action.I have not overlooked the fact that subsections (d) and(g) do not describe the "duties"assigned and transferred.We may recall that not every unilateral change violatesthe Act, for it is onlythose which are material,substan-tial,and significant.ClementsWire& Mfg. Co., 257NLRB 1058(1981);RustCraftBroadcasting,225 NLRB327 (1976).7Turning on a light switch could be classifiedas a duty, but would an assignmentof thatwork,even ifa unilateral change, constitute a refusal to bargain?Surely thecircumstances would have to be exceptionalto justifya refusal to bargain for such a limited duty.What canbe saidof theundescribed"duties" here. Re-spondent raised no objection to the inclusion of these al-legations in the stipulation.Under allthe circumstances,it seems reasonable to infer that the parties intended theirstipulation here to rest on the implied ground that the"duties" assigned and transferred were significant enoughthatRespondent'sunilateralaction could,by mutualagreement,be found unlawfulif a final decision in Case23-CA-8880(heard byJudgeWagman)resulted in afinding thatRespondent has been under a continuingduty to recognize and bargain withthe Union. That nec-essarily means an implied basis of the stipulation that theunilateral changes regarding the "duties"were material,substantial,and significant.I so find.Complaint paragraph 15 alleges thattheUnion, byseveral letters sent toPresidentWilliam D.Hopper inOctober-November1982,protestedtheunilateralchanges and requested bargaining on the matters. Para-graph 16 alleges that Respondent did not acknowledgeor, reply to the Union'sbargaining requests,and thatsuch failure constitutes a violation of Section 8(a)(5) ofthe Act.In its answer,Respondent denied both allega-tions.No evidenceor stipulation was offered on the sub-ject.Accordingly,I shall dismiss complaint paragraph16. Such dismissalwill have no effect on 'the affirmativeaction Respondent shall be ordered to undertake in reme-dying the violations found.C. TheSupervisor IssueRespondent manufactures and processes various typesof cement.It operates two facilities, one known as theBroadway facility, andthe otherknown as the 1604plant.The formeris the oldfacility,and the latter is thenew plant. The1604 plant is a sophisticated and extreme-ly modern productionfacility.Production at the new fa-cility is controlledby a centralized control room fromwhichat least 95 percent of the entire plant is monitored(Tr. 31, 266). Operatedat all times through changingshifts, thecontrol room is staffedby oneperson. Prior toAugust 31, 1982, suchperson was classified as controlroom operator.On August31, as we have seen from theunilateral change described in complaint paragraph 11(b),Respondent,through ProductionManager Cesare Mon-zeglio, changed the operators' title to that of controlroomsupervisor.7The otherchanges appearto fall clearly within theproscription ofNLRB v. Katz,369 U S. 736 (1962).Respondent contends herethatthe control room su-pervisors are, statutory supervisors.The GeneralCounselcontends that they are statutory employees.The issue isrelevant here because the General Counsel alleges incomplaint paragraph12 thatcertain statements made tothese individuals in September-October 1982 byMonzeg-lio and William D. Hopper,Respondent's president, con-stitute violations of Section 8(a)(1) of theAct. The Gen-eralCounsel further alleges, in complaint paragraph 13(in conjunction with conclusionary paragraphs 17 and19), that Respondent violated Section8(a)(3) of the Actby discharging John Hernandez,one of the control roomsupervisors,on October 26, 1982.Of course, if the control room supervisors are supervi-sors within the meaning of Section2(11) of the Act, thenthe 8(a)(1) and(3) allegationswould have to be dis-missed,for there is no contention here thatany excep-tion,recognized or theorized,would applyin this case."Under well-established precedent of Board decisions, theparty contending that an employee is a statutory supervi-sor carries the affirmative burden of pleading the issue,presenting evidence on the matter, and establishing suchto be the fact.AhrensAircraft,259NLRB839, 842(1981);Williamsport PlumbingCo.,253 NLRB883 fn. 2(1980);Tucson GasCo., 241NLRB 181 (1979);A-1 BusLines,232 NLRB 665, 667 (1977).In the case before Judge Wagman the parties litigatedanother unilateral change involving the control roompersonnel.Thiswas an allegation that Respondent's uni-laterally changingthe payof control room operatorsfrom an hourly rate to a monthly salary, effective Janu-ary 1,1982, violated Section 8(a)(5) of the Act. On thissubject Judge Wagman wrote(at 315):The Companyconcededthat itunilaterallychanged its control room operators'pay status fromhourlyto salaried in January 1982.However, theCompany contends that ithad no dutyto bargainwiththeUnionabout these changesbecause thecontrol room operators were supervisorsand thusoutside the bargaining unit.I have rejected this con-tention.Assumingthe validity of the proffereddefense, itwas upto the Company to show that the controlroom operators were supervisorswithin the mean-ing of Section 2(11) of the Act.5 However, asidefrom the assertionthat the controlroom operatorsare supervisors,the Company had not provided anyevidencethat they enjoyed any of the statutory in-diciaof supervisors at the timetheCompanychanged their pay status.I further find that by uni-laterally changingthe control room operators' paystatus, theCompany violatedSection 8(a)(5) and (1)of the Act.5Commercial Movers,Inc.,240 NLRB 288, 290 (1979)sAt p.21 of its brief,Respondent makes a passing reference to thecontrol room personnel having been elevated to"managerial"status be-cause of their importance in the overall operation.Respondent does nototherwise pose, contend,or brief the question of whether the controlroom supervisors are "managerial"employees and therefore excludedfrom statutory protection. Nor was the issue raised at the hearing I shallnot address it here. ALAMO CEMENT CO.Respondent did present some evidence before me:cpn-cerning the duties of the control room personnel. How-ever, John Hernandez credibly testified that he toldMonzeglio on September 18, 1982, that the duties of thecontrol room supervisors have always been the same (Tr.65, 147). There is no evidence here to the contrary.Indeed, Personnel Manager Manuel P. Galindo testifiedthat when Production Manager Cesare Monzeglio spoketo the operators in September 1982, he did not vest themwith any new authority, but merely reminded them ofthe responsibilities and authority they had possessed "allalong." (Tr. 321.)Even the change of title from operator to supervisoroccurred in advance of the hearing being opened beforeJudgeWagman, and certainly well before the close ofthe hearing over a month later. Accordingly, I find theissue to be foreclosed under the res judicata principle. Itisclear that thismatterwas at issue before JudgeWagman. Respondent makes no contention that the de-scribed duties wereassignedto the control room opera-tors after their title was changed. And it is well estab-lished that the mere title of "`supervisor," standing alone,does not convert an employee into a statutory supervi-sor.Moreover, evidence of the title change, as noted,could have been presented before Judge Wagman. Withone exception, all of the material evidence on the super-visory issue was available and could have been litigatedby the same parties on the very same supervisory issueheard by Judge Wagman.9 I therefore find that Respond-ent is precluded from raising theissuebefore me by rely-ing on evidence predating the hearing before JudgeWagman. In any event, the evidence showing that thecontrol room operators function as experienced technicalemployees giving routine direction or dispatches to em-ployees, themselves otherwise directly responsible tostatutory supervisors, is insufficient to establish that theoperators are supervisors within the meaning of Section2(11) of the Act. I so find.As 1[ have found that Respondent violated the Act byunilaterally changing the titles of the control room oper-ators on August 31, 1982,10 and in view of my findingthat the control room operators are employees ratherthan statutory supervisors, I shall refer to them in thisdecision as operators, or control room operators, ratherthan by the title Respondent had unlawfully assignedthem.D. The Alleged Threats1. IntroductionComplaint paragraph 12 contains three allegations.The first covers a statement made by Production Manag-erCesareMonzeglio to the control room operators insThe sole exception lies in the fact that in October 1982 operatorsRene Chavera and Raymond Sandoval trained newly appointed opera-tors-traineesRene Gomez and AbelElarrera,respectively (Tr 131). Asthe recordreflects, such training was nothing more than the training anexperienced person gives to a beginner In no way does it constitute anindicmm of Sec 2(11) authority in the circumstances of this case10 I shall order Respondent to rescind the title change and on requestbargain with the Union on the matter325September 1982,_.and the other two pertain to remarksPresidentWilliam D. Hopper made in September andOctober 1982. To support the allegations, the GeneralCounsel called control room operators John Hernandez,Raymond Sandoval, and Edmundo Zuniga.As a witness, Monzeglio was not asked about the alle-gation pertaining to him, and Hopper did not testify. Re-spondent did call Personnel Manager Manuel P. Galindowho gave testimony bearing indirectly on the allegations.2.Monzeglio's commentsComplaint paragraph 12(a), in a lengthy allegation, as-serts that, on an unknown date in September 1982, Mon-zeglio, over the protest of John Hernandez and othercontrol room operators that there was no change in theirduties and salaries, told these employees that by chang-ing them to control room supervisors he had made themhigher than the foremen and at a managerial status.On August 30, 1982, Monzeglio, as per his custom,posted an announcement directing the control room op-erators to attend a meeting the following day. Hernandeznoticed, however, that the posted announcement (not inevidence) referred to them as control roomsupervisorsrather than operators (Tr. 57). Toward the end of themeeting the following day, August 31, ' Hernandez in-quired why their titles had been changed (Tr. 57, 145).Monzeglio answered that he had decided to make thechange because they had more responsibilities thanbefore. The subject was not debated further at this meet-ing.The next meeting Monzeglio held with the operatorswas about September 18, 1982.11 After some discussionby the attendees of plant matters, Hernandez again askedMonzeglio why their titles had been changed to supervi-sor.Monzeglio replied that he felt they had a lot moreresponsibilities, that they were his replacements when hewas away, and that they were more important to himthan the plant foremen. Hernandez said that if that wasso they should be earning more money than the foreman.Monzeglio said he was working on that. Hernandez ex-pressed the opinion that he had no more responsibilitiesthen that when the plant opened (Tr. 65, 147). Aroundthat point operator Raymond Sandoval expressed strongopposition to the change,and operators FAmundoZuniga and Rene Chavera also expressed themselves (Tr.66, 146).Hernandez and Sandoval expressed the fear thatthe title of supervisor would render them ineligible tovote in NLRB elections (Tr. 66, Hernandez), and wouldconflictwith their participation in the Union and theywanted to continue to be represented by the Union (Tr.186, Sandoval). Monzeglio raised his arm and stated thathe knew nothing about unions, that they would have totalk to Personnel Manager Galindo about the unions orgetting their title changed (Tr. 66-67, 186).CitingFetzer BroadcastingCo., 277 NLRB 1377 (1977),the General Counsel, at page 11 of the brief, argues that11The topical minutes of the August 31 meeting reflect that the nextmeeting was tentatively set for "September 18-20" (G.C Exh. 4); Her-nandez testified that it occurred in late September(Tr 63) Operator Ed-mundo R.Zuniga testified that it took place on September 18, 1982 (Tr.224). 326DECISIONSOF NATIONALLABOR RELATIONS BOARDMonzeglio's September remarks constitute a violation ofSection 8(a)(1)and (5)of the Act in that it was an effortto undermine the Union. There is no pleading that theremarks violate Section 8(a)(5), the matter was not liti-gated on that basis, and I reject the request for a fordingon it. As for the 8(a)(1) allegation, I find that Monzeg-lio'sannouncementwas not coercive. I therefore shalldismiss complaint paragraph 12(a).3.Hopper's conversationsa.With Edmundo R. ZunigaComplaint paragraph 12(b), in conjunction with para-graph 18, alleges that Respondent violated Section8(a)(1) of the Act on or about September 30, 1982, whenPresidentWilliam D. Hooper "informed a control room,operator that, if the employee objected to being a con-trol room `supervisor' and wanted to remain or be in thebargainingunitdescribed above in paragraph 8, he[Hopper] would `fix it' for him."PersonnelManager Manuel P. Galindo testified thatMonzeglio reported to him "he was having some prob-lems" with the operators over the change of their title tosupervisor because they were concerned that as supervi-sors they could not participate in the bargaining unit (Tr.315).A couple of days later Galindo reported the matterto President William D. Hopper (Tr. 320). When Hopperasked Galindo if he had spoken to the operators, Galindorecommended that Hopper personally discuss the matterwith them. Hopper said that he would talk to the opera-tors the next time he went to the plant, and if theywanted to remain in the bargaining unit, "I can possiblydo something for them." (Tr. 316, 322.)A short time later Galindo asked Hopper if he hadtalked to the operators and the president replied that hehad, although he did not specify how many (Tr. 316,323).As described to Galindo, Hopper stated that somewanted to think about it, others were happy where theywere, and some wanted to remain in the bargaining unit.Galindo testified that he did not recall that Hopper men-tioned any names for the categories of answers (Tr. 323).Hopper, according to Galindo, told -the personnelmanager that if any operator, during an absence byHopper, approached Galindo with a request to remain inthe bargaining unit, that Galindo had Hopper's authori-zation to grant the request (Tr. 316, 323).Control room operator Edmundo R. Zuniga testifiedthat on September 30, 1982, President Hopper came andspokewith him in the control room. After greetingZuniga, Hopper asked whether he really wanted to be inthe bargaining unit. Zuniga replied, "Why not?" Hopperresponded that Zuniga earned good money and had agood job in the control room. Perhaps sensing thatZuniga was determined, Hopper added that he could fixitwhere Zuniga could do something else if he wanted to.Zuniga said that would be "fine." At that point the con-versation ended because Zuniga had to go outside toattend to a problem which arose. They never spoke onthe subjectagain(Tr. 226, 232-234).b.With John HernandezComplaint paragraph 12(c) alleges that on or aboutOctober 22, 1982, President Hopper "informed employeeJohn Hernandez that, irrespective of what Respondent'scounsel,Attorney Robert S. Bambace, may have toldHernandez during bargaining negotiations,Hernandezwas not in the bargaining unit described above . . . butthat, if Hernandez wanted to remain or be in the bargain-ing unit, he [Hopper] `could accommodate him tomor-row.Hernandez testified that on October 1, 1982, he re-ceived a call from Hopper. 112 On duty in the controlroom at the time of Hopper's call, Hernandez crediblytestified thatHopper stated he was surprised that Her--nandez had told Monzeglio that he wanted to be part ofthe bargaining unit. Hernandez responded that as far ashe was concerned he was part of the bargaining unit.Hopper said Hernandez was wrong. Hernandez said thematter had been discussed with Attorney Bambace, oneof Respondent's counsel, during the negotiations, andthat he wanted to talk with Bambace. Hopper stated thatAlamo Cement had made him a supervisor when it puthim on salary and placed him in charge of a $60 millionplant after investing a large amount of money to trainhim and others to handle the control room.'3He againsaid thatHernandezwas wrong, but if Hernandezwanted to be part of the bargaining unit, "I can accom-modate you tomorrow." Hernandez replied that beforehe made a decision he wanted to talk to Attorney Bam-bace.Responding that Hernandez could talk to anyonehe wanted to, Hopper terminated the call. Hernandezcalled the Union's lawyer and never spoke thereafter toBambace or Hopper on the subject (Tr. 68-69, 147-148).c.ConclusionsAt pages 7 and 11 of his brief, the General Counselrefers to Hopper's remarks as threats. Presumably theGeneral Counsel contends the "I can fix it" and "I canaccommodate you tomorrow" statements to Zuniga andHernandez were either (1) threats to grant their requestand move them to another job classification, one prob-ably earning less pay than their $2000 monthly salary,within the bargaining unit, or (2) threats to dischargethem in retaliation for their protected opposition to thewillof their employer. Indeed, the General Counselargues that Respondent made good on its threat when itfiredHernandez later in October. The second theoryrelies on remarks which, in context, can be interpreted indifferent ways. I find the statements too ambiguous to bethreats of discharge.The first of the possible threat theories, that of a trans-fer, is a plausible and reasonable interpretation to begiven to Hopper's remarks. But are they threats? Re-spondent argues that they do not amount to such. If12Hernandez knew the specific date because immediately after the callhe made somebriefnotes recordingit (Tr. 69). OverRespondent's objec-tion, the notes were received merely for corroboration purposes (G.C.Exh 7)isThe subjectof the training is discussed later when the matter ofHernandez' discharge is treated ALAMO CEMENT CO.Hopper intended them as threats to transfer, he, did notfollow through by transferring either Zuniga or Hernan-dez. I note that there is an absence of evidence disclosingthat all other bargaining unit positions paid less than thecontrol room operator position.Hernandez testified that he was surprised by Hopper'scall; that he was not expecting such a call (Tr. 68). Nodoubt Zuniga likewise was surprised at receiving a visit,without advance notice, from Respondent's president.The significance of the surprise factor is that it gives aninsight into the true nature of the call/visit.Hopper's offer to transfer, or reassignment, while not athreat,was an unlawful bypassing of the Union in an at-tempt to deal directly with members of the bargainingunit.Such conduct constitutes a violation of Section8(a)(1) of the Act, and I so find.14 I shall order Re-spondent to cease and desist from similar conduct in thefuture.E. John Hernandez Fired on October 26, 19821.BackgroundHired by Respondent on December 22, 1975, as a gen-eral laborer, John Hernandez had done quite well. Heprogressed upwards through four or five positions, in-cluding slurry pumper and mix chemist, until reachingthe very important position of control room operatorwith the substantial salary of $2000 a month.Hernandez was one of 10 employees Production Man-ager Cesare Monzeglio selected for a 4-month trainingprogram in Europe to learn how to operate the controlroom of Respondent's new 1604 plant which would uti-lize the dry process of manufacturing cement. That train-ing, done in Italy and Switzerland (Tr. 29, Hernandez),cost Respondent approximately $65,000 per trainee (Tr.267,Monzeglio). Half the trainees went at one time, andhalf at another.' eMonzeglio himself is from Italy. Emigrating in 1979from Italy direct to employment with Respondent in SanAntonio, Texas (Tr. 296), Monzeglio became productionmanager in August 1980 (Tr. 264). Although Monzeglioconverses well enough in English, at times he is unableto express his thoughts in this new language adequately(Tr. 304).Becoming active in the Union in 1978, Hernandez hasheld several union positions, including those of recordingsecretary of Local 560 and member of the bargainingcommittee (Tr. 52, 136). He has openly worn a unionemblem, on his hardhat most of the time since 1978 (Tr.138).Monzeglio candidly admitted that he was wellaware of Hernandez' active union affiliation when he se-lected Hernandez to train in Europe (Tr. 278-279). Therecord reflects that operators Raymond Sandoval andEdmundo Zuniga were open supporters of the Union.On May 4, 1981, Hernandez went to Europe for histraining of 3-4 months (Tr. 142). While he was there,with all expenses paid, of course, his pay for 48 hours atstraight time rates (i.e.,with 8 hours at time and one-14 It is not alleged as also being a violation of Sec 8(a)(5)15 It appears that most of the trainees became formen rather than con-trol room operators.327half) -was- sent direct, to his family who remained in SanAntonio. Afterreturningto San Antonio, Hernandez andthe othersbegantheir "hands-on" training. In Europethey were not permitted to touch the dials and buttons(Tr. 50).Needless to say, the procedure of operating the con-trol room are quite complex and technical. On January 1,1982,Respondentpromoted the trainees from hourlypaidmixchemists to salaried control room operators(G.C. Exh. 2, 5).16 As noted earlier— Judge Wagmanfound theunilateralchange from hourly to salary paystatus tobe unlawful.2. Incidents leading to Hernandez' dischargea.Explosion on March 26, 1982Three incidents led to Hernandez' discharge. To beginwith,we need to understand that Respondent's 1604plantutilizesheat in a kiln to produce "clinkers." Theclinkers are hard, black, marble-sized nuggets (Tr. 46).The clinkers are thereafter transported to the mill,gypsum and other items added, and ground into the fin-ished powder.'' The heat is supplied by separate proce-dures. One technique used a solid fuel of coal and coke,and the other utilizesnatural gas(Tr. 45). They can evenbe used in combination (Tr. 49). Carbon monoxide, CO,apparently is given off during the combustion process. Itseems that if the fueling/combustion process is not doneproperly, an excess of CO can accumulate. Monzegliotestified that CO can be very explosive (Tr. 268).The first incident occurred March 26, 1982. The kilnbecame very unstable. Hernandez remained after his shiftended to help operator Raymond Sandoval in an attemptto stabilize the kiln and correct the problem (Tr. 97).Hernandez testified that he gave the foreman an all clearto start the booster air heater from outside the controlroom (Tr. 98). Three to four seconds later the precipita-tor exploded.'s No one was hurt, and there was no gen-eral fire. But the explosion caused a shutdown of theplant for 2 months (Tr. 153-154), and, as Monzeglio tes-tified,damagesof $3.2 million to the physical plant alone(Tr. 269).As might be expected, several investigations tookplace.Besides theinterviewsPlantManager ChuckBroneck conducted, the manufacturers of the plantequipment investigated, and the insurance company vi-deotaped the employees, including Hernandez, in a reen-actment of the procedures they followed, all in an effortto locate the cause and, obviously, to avoid a repeat ex-perience.16Four were so promoted: Rene R. Chavera, John Hernandez, Ray-mond J. Sandoval,and Edmundo R. Zuniga.Apparentlythese four werethe only ones of those sent to Europe who became control room opera-tors. In October 1982 two of this group helped in training two other em-ployees, Abel Barrera and Rene Gomez,to becomeoperators (Tr. 131,212-213)17The first clinker was produced November 1, 1981 (Tr. 31), G.C.Exh. 3,last page.18 The precipitator is a large box-like building,shown on a color pam-phlet of the plant (G.C. Exh. 3, Tr. 39), through which gas flows as partof a process separating the powder from heavier material(Tr. 38). 328DECISIONSOF NATIONAL LABOR RELATIONS BOARDNo one was disciplined over the explosion. Monzegliotestified that at first he was unsure of who was responsi-ble, and because everyone was still learning, he felt thateveryone needed another chance (Tr. 270, 283). Never-theless,Hernandez concedes that a week or so laterMonzeglio told him, he had overfueled the kiln (Tr. 100,154).Monzeglio testified that, based on the investigation,the most likely cause was the booster air heaterignitingan excess of CO gas which had accumulated in the gastrain (Tr. 285). An excess of CO accumulatedas a resultof the kiln being overfueled (Tr. 286). It is clear thatMonzeglio himself attributed the cause to operator mis-take.That mistake, in Monzeglio's opinion, was Hernan-dez' attempt to start up the roller mill without havingthe kiln stabilized and, at the sametime,igniting thebooster air heater in the presence of CO (Tr. 268, 290).b.Melting on May 22,1982The second incident occurred May 22, 1982, whenHernandez admittedly overfueled the kiln (Tr. 106). AsHernandez described the incident, the material liquifiedunder the intense heat and fell through the cooler gratelike "lava" onto the drag chain whichslidesunderneathand which is the device that pulls thematerialthroughthe kiln (Tr. 107). Hernandez called Monzeglio, whocameto the plant, inspected the mess, and told Hernan-dez that he had overfueled the system. Hernandez testi-fied that he did not disagree with that assessment (Tr.109).Monzeglio testified that again overfueling was theproblem and that he so informed Hernandez (Tr. 270-272).This time the damage to the equipment, includingthe drag chain, was a "mere" $52,000 (Tr. 271-294).It appears that the drag chain could have been savedhad Foreman Gregory Fuentes immediately obeyedMonzeglio's order to unload it and, for that failure toobey, Fuentes received a written warning while no disci-pline was issued to Hernandez by Plant Manager Bron-eck (Tr. 295). Nevertheless, Monzeglio credibly testifiedthat Hernandez' negligence caused the superheated mate-rial to fall onto the drag chain in the first place, and forthisMonzeglio strongly, but unsuccessfully, recommend-ed to Broneck that Hernandez be disciplined (Tr. 295).Whatever reasoning Broneck had for rejecting Monzeg-iio's recommendation is not given in the record.c.Cold kiln of October 22, 1982During his evening shift on October 22, 1982, Hernan-dez experienced difficulty with the coal flow to the kiln.In such a situation, standard procedure requires that theoperator switch the fuel from coal to gas. There is a spe-cificprocedure to follow in accomplishing the switch(Tr. 274; G.C. Exh. 9). The testimony on this event isboth lengthy and technical. Because of the credibilityresolution I make based on demeanor, I find it unneces-sary to describe this incident in detail. For our purposesit is sufficient to know that in switching from coal to gasthe flame went out and Hernandez could not restart it.The kiln became "cold." I" Monzeglio, called by Hernan-'s "Cold" here is a relative term since the temperature neverthelesswas 1200 degrees Fahrenheit when the minimum should have beenaround 2000 degrees (Tr. 276, G.C Exh. 8).dez, came to the plant and within 45 minutes had theflame started.Monzeglio testified that on his arrival at the 1604 planthe checked the valves outside, found them workingproperly, and then went through the normal procedurein restarting the flame. The operators are not permittedtomanually adjust the valves outside the control room.They are restricted to operating the dials and buttonsinside which control the valves.The standard procedure calls for the initial switch po-sition to be in what is designated as Run 1. That positionis nothing more than a pilot light, and for that reason thepressure will not build sufficiently high to fire the kiln.Any flame started at this point cannot be sustained.When the gas pressure reaches about 70 pounds persquare inch, p.s.i., the operator is to switch to Run 2where gas under high pressure will flow. A flame startedinRun 1, therefore, will survive only if Run 2 isswitched on with at least 70 p.s.i. (Tr. 274, 311, 332). ItisHernandez' position that he was unable to build upeven the minimum pressure needed, for when he tried toturn the switch on Run 2 it would not kick in.There is no dispute that when Monzeglio arrived hewent outside and checked the valves. The GeneralCounsel argues that Monzeglio apparently adjusted avalve, and through such adjustment the pressure built upsufficiently to hold Run 2 open when the switch wasthrown to that position. He relies on certain testimony ofMonzeglio that on his second trip outside he closed thevalves "to build pressure." (Tr. 331, 332.) It was afterthat point that Monzeglio succeeded in switching to Run2 and in refiring the kiln.Monzeglio testified that after correcting the problemhe left without discussing the matter with Hernandez be-cause he had not found anything malfunctioning and hehimself had simply followed the standard procedure (Tr.301, 307). Hernandez made the following entry in thelogbook (G.C. Exh. 11): "Lost gas pressure (went to 40);could not open Run 2." Pointing to that entry, Monzeg-lio testified that by so declaring, Hernandez had "signedhismistake." (Tr. 309.) He explained that his commentmeant that the log entry shows that Hernandez evidentlyopened the dial controlling the gas pressure while theswitch was still in Run 1 (Tr. 308, 334). This will result,Monzeglio explained, in a loss of gas pressure. Instead,the vent, or dial, is to be openedafterthe operatorswitches to Run 2 (Tr. 308, 311, 335).The testimony goes back and forth on the technicalsteps followed. Hernandez testified about the matter onrebuttal.When Respondent announced it had no surre-buttal, I called Monzeglio to the stand because I wantedhim to respond to the points Hernandez made on rebut-tal.This led to several rounds of examination of Monzeg-lio by the parties. Through it all, Monzeglio respondedpromptly, candidly, and with apparent sincerity. He wasa very credible witness.At the same time I should note that Hernandez was agenerally credible witness. It may well be that with theinferenceswhich could be drawn, the General Counselestablished a prima facie case. However, I need not re-solve that question in view of the findings I make below ALAMO CEMENT CO.regarding Respondent'smotive.In leavingthe night ofOctober 22 at this point,I am awarethat it is not icleatlyestablishedthatMonzeglio'sexplanationisthe correctanalysis of howHernandez erred in losing pressure, oreven of exactly what Monzeglio did (particularly regard-ing buildingpressure) to restart the kiln. The fact re-mains that the issue of motive is resolved on the basis ofdemeanor-Monzeglio's.d.Hernandezfired October 26, 1982At theend of his shift on October 26, 1982,Hernandezwas fired.He had been directed to Plant Manager Bron-eck's office by Monzeglio.There,in the presence ofBroneck,Monzeglio,and Personnel Manager Manuel P.Galindo,Broneck began reading from a disciplinary form(G.C. Exh.8). In brief,Hernandez was discharged. Afterhe finished reading the document,Broneck asked Her-nandez whether he had anything to say(Tr. 75).Hernan-dez replied that regardless of what he said it was clearthat he was terminated because everything was pretyped.Bronecksaid he was sorry,that he liked Hernandez as aperson, and he wished Hernandez well. Hernandez, ex-pecting no more than a discussion of the October 22 inci-dent,was shocked(Tr. 75).Monzeglio and Galindo saidnothing during the interview.Hernandez wrote a few re-marks on the two-page termination notice,refused tosign the block reciting that he had read the "warning,"and the interview ended.The termination form is signedby Broneck and Galindo.Broneck did not testify andGalindo wasnot asked about the interview or the termi-nation,Monzeglio testified that remarks in the termina-tion notice largely track language he usedin a memoran-dum (no copy in evidence)which he sent on October 23to Broneck strongly recommending that Hernandez bedischarged(Tr. 278,299-300,302, 306). This time Bron-eck followed Monzeglio's recommendation.The termination notice is lengthy.The initial narrativeparagraph under"CompanyRemarks" briefly describesthe problemwhichdeveloped and asserts that Hernandezused the wrong procedure to correct it.20 Because thespacefor thatblock is limited,the narrative continuesonto a second page. Back on the first page,the block for"CompanyRemarks"is followed by some indecipherablemarkings under a block asking if there had been priorwarnings. This is followed by a block for remarks of theemployee.Hernandez wrote:"In my conversation withMr. Broneck,he stated I did not follow the correct pro-cedure in switching to gas.How does he know?"Theseremarks also continue onto the second page where Her-nandez observes that none of this would have occurred ifthe equipment had not malfunctioned to begin with. Her-nandez expressed the belief that management was justwiping its hands clean by the termination,but that simi-lar incidents would happen again in the future,as in thepast, until Broneck and Monzeglio started doing theirjobsof getting the malfunctioning equipment repaired.The nextblock sets forth the action to be taken.Broneck/Galindo wrote:20 The formcontains vanousbloclsfor dates,checkmarks,and thelike329It ,goes without saying that this Company had ab-sorbed heavy` financial losses due to the irresponsi-ble action of this employee.We will not take achance on having a repetition of such negligence,therefore,after careful consideration we have decid-ed to terminate employee Hernandez's employmentwith Alamo Cement Company effective immediate-ly.-In the continuation of Respondent'snarrative on thesecond page, the remarks include a reference to theMarch and May incidents. Thus:In the meantime-Hernandez-did not cut off theflow of raw material to the kiln and if he did it wastoo late.When Mr.Monzeglio arrived at about 9:30p.m., he found that 1) the kiln was cold (about 1200deg. F) when in a normal situation of this type hewould expect the temperature to be a minimum of2000 deg. F. 2) The kiln had a depth of about twofeet of raw material the whole length of the kilnand running into the cooler.3)The Kiln appearedto have been down at least 3 to 4 hours.Mr. Mon-zeglio asked employee Hernandezwhy hecould notre-light theOn. He answered that the controlswere not responding.When Mr. Monzeglio checkedthe system he found everything all right, exceptthat employee Hernandez was not following properprocedures.At this point,Mr. Monzeglio proceededto light the kiln without any problems.As a resultof employee Hernandez's irresponsible action, theCompanysuffered losses of production of about 600tons of clinker at a cost of about $20,000.00. In con-clusion,Mr. Hernandez didn'thave any problemwith the equipment.His problem was that he couldnot react properly in this situation.This is not thefirst time that he has been in this type[word indeci-pherable in exhibit,but apparently"of."] predica-ment.On March 26,1982, there was a major precip-itator failure during his shift.We did not disciplinehim because we felt that he was not familiar enoughwith the equipment at the time and we continuedhis training.OriMay 22, 1982, we had a majordamage occur to the cooler grates, again on hisshift.Again we took the same position as above. Atthis point employee Hernandez has been working inthe Control Room for about one year. We feel thatthis is enough time for him to at least realize that heshould cut off the raw feed when hie stops the kiln.It seems that he does not understand the importanceof following established procedures when trying tocorrect a problem in his equipment.We have beenunable to develop confidence in his ability to oper-ate our equipment in a safe and efficient manner, de-spite about 9 months of rigid training under the di-rection of fully qualified personnel for the equip-ment manufacturer.If we continue to let Mr. Her-nandez operate -our equipment, he couldvery wellwind up hurting or possibly killing a fellow employ-ee. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDOver Respondent'sobjections about relevance a copyof the December 7, 1982 decision of the appeal tribunalof the Texas Employment Commission(TEC) was re-ceived in evidence on the basis that while the Boardholds such documents admissible,itdoes not accordthem controlling weight. Not only is a different statuteinvolved,but in the tribunal's decision here Alamo Ce-ment'sburden of rebutting the prima facie case is de-scribed as a duty to produce "conclusive" evidence. Thetribunal reversed a lower determination against Hernan-dez, The findings and conclusions are as follows:FINDINGS OF FACT:Before filing an initialclaim for unemployment insurance benefits, theclaimant last worked for the named employer fromDecember 22, 1975 until October 26, 1982 as con-trol room supervisor on a full-time,rotating shiftbasis,earning an ending salary of $24,000 per year.The claimant was discharged from this position.The claimant was working the second shift (2:00p.m. until 10 p.m.) on October 22, 1982. At about7:45 p.m., the claimant discovered that the solid fuelflow into the kiln had stopped.Procedures for con-verting from coal to natural gas were printed on thecontrol board.The claimant put these proceduresinto effect in an effort to keep the kiln operativeuntil the problem with the coal feed could be identi-fied and corrected.For some reason,the procedurewas not effective and the kiln cooled.The claimantatempted to re-light the kiln but the gas flow wasunsufficient to maintain a flame.The company hadhad problems with this switching procedure sincethe installationof the sophisticated equipmentwhich performs major production operations. Othercontrol room supervisors have experienced difficul-tieswith regard to this conversation procedure. Theclaimant was discharged for failure to implementcorrect procedures in dealing with the problem.CONCLUSIONS:See Section5(b) of the Act onthe attached form.The claimant'ssworn testimony indicated thatthe claimant followed correct procedures when hediscovered the solid fuel flow problem.The em-ployer did not produce conclusive evidence that theclaimant's actions were incorrect or that the claim-ant was willfully negligent in his handling of the sit-uation.Under these circumstances,theTribunalmust find that the claimant's discharge was not formisconduct under the law. Therefore,no disqualifi-cation under Section 5(b) is in order. Accordingly,the determination dated November 5, 1982, will bereversed.See Section 7(c)(2)(A)of the Act on the attachedform. Since the claimant's separation was not underdisqualifying circumstances,there will be a charge-back to the employer's account as a result of thisclaim.Because we are concerned here with ascertaining Re-spondent'smotive, the tribunal's decision has more back-ground interest than relevance to our decision process. Itis now appropriate to turn to a discussion of motive.3.Conclusion regarding Hernandez'dischargeAs indicated earlier, I view this case as being resolvedon determining whether Monzeglio was a credible wit-ness. I found him to be a very believable witness, testify-ing with openness and apparent sincerity through manyrounds of examination about each incident and also con-cerning his motive.On closing the hearing,I suggested that the GeneralCounsel should address the question of what the impactwould be if I credited Monzeglio (Tr. 337-338). In short,it seemed to me that possibly an argument could be madethat,even if Monzeglio were credited,the other factswould nevertheless demonstrate the unlawfulness of Her-nandez'discharge.Although the General Counsel re-viewed the technical aspects and argued that Hernandezdid nothing wrong the night of October 22, my request-ed point was not specifically addressed. 21Monzeglio persuasively testified that the proceduresHernandez followed on October 22, 1982, revealed thesame faulty pattern which he followed on March 26, re-sulting in the precipitator explosion,and on May 22, re-sulting in a material meltdown. Although Monzegho hadsome difficulty in expressing the error in succinct Eng-lish, it is clear that he believed Hernandez'fault to lie inan inability to master the skill required to manage the di-verse aspects of the operator's job. Hernandez' patternwas marked by continuing mistakes in fueling and inlighting thegas (Tr. 276, 300-302).In Monzeglio's opin-ion,Hernandez labored under the handicap of excessiveself-confidence, his work was marked by negligence, andhe possessed a bad attitude (Tr. 304).Monzeglio did notexplainwhat he meant by a bad attitude.22Monzeglioconcluded that they were lucky on October 22, for noone was injured and no major damage occurred (Tr.282).But in writing his report the next day,itbecame cleartoMonzeglio,in light of the pattern of Hernandez' prob-lems, that Hernandez'presence in the control room con-stituted an unreasonable safety risk. Indeed,Monzegliofeared that Hernandez eventually would cause anotherexplosion and kill someone through his mistakes. Hetherefore strongly recommended that Hernandez wouldbe terminated rather than warned(Tr. 278, 303).23 In re-21Respondent never formally blamed the March 26 explosion on Her-nandez, and never reprimanded him for the melting incident on May 22Arguing from these facts,the General Counsel contends that Respondentrevealed its unlawful motive by citing and relying on these two incidentsas makeweights in discharging him when a common problem developedon October 22 for which he wound up needing assistance22In an appropriate context, "bad attitude" can be a code name forunion or other protected activities There is no evidence here that Mon-zegho had that in mind rather than some other work trait Hernandez dis-played on the job22 Even if some question remains about the technical steps, both Her-nandez and Monzegho followed the night of October 22, 1982, it reallybecomes irrelevant.This is so because even if Monzeglio was mistakenabout Hernandez,such a mistake is not unlawful It is clear that Monzeg-ho associated Hernandez with incompetence. Thus, whenever there was amajor problem,Monzeglio found the name of John Hernandez deeply in-volved(Tr 303, 305) Rightly or wrongly,and even if it falls short ofbeing accurate,Monzeglio formed the opinion that Hernandez simplycould not do the job It cannot be said that Respondent proved that to bea fact here But that is not the appropriate inquiry The test is whetherMonzeglio's opinion, even if wrong, was based on union animus I findthat it was not ALAMO CEMENT CO.sponse to Respondent's question,Monzeglio specificallydenied that Hernandez'union activities played any partin his recommendation(Tr. 278). AftercallingMonzeg-lio as a witness myself, I also asked him that question.He promptly and persuasively answered(Tr. 336):No, YourHonor, because in Italy also the foremenallbelong to the union.And I was in my timebelong to theUnionin Italy.I don't have any prob-lem about union at all.So I creditMonzeglio.It is conceivable,and couldtherefore be argued, that theunlawfulmotive lay withRespondent'shighermanagement,PlantManager Bron-eck and PresidentHopper. As itwas Respondent, osten-sibly through Broneck,and not Monzeglio,who madethe actual decisionto discharge,a violationcould beshown withoutregard toMonzeglio'smotive.24Al-though a fewpoints canbe cited in support of such atheory, theevidence generallyfalls far shortof establish-ing suchto be the case. That leadsto the conclusion thatasRespondentadoptedMonzeglio'srecommendation,Monzeglio'smotive becomes that of Respondent.As I have foundnothing unlawful in Monzeglio'smotive, it therefore follows thatRespondent was not un-lawfullymotivatedindischarging John Hernandez onOctober 26, 1982. 1 so find,and I shall dismiss complaintparagraphs17 and 19 which allege the discharge to havebeenunlawfully motivated.CONCLUSIONS OF LAW1.RespondentAlamo Cement Company is an employ-er engaged in commercewithinthe meaningof Section2(2), (6), and (7) of the Act.2. (a) United Cement, Lime & Gypsum Workers Inter-nationalUnion, AFL-CIO-CLC isa labor organizationwithin the meaningof Section 2(5) of the Act..(b)United Cement, Lime & Gypsum InternationalUnion and its Local 560, AFL-CIO-CLC is a labor or-ganizationwithin themeaning ofSection 2(5) of the Act.3.Thefollowing employeesof Respondentconstitute aunit appropriatefor the purposes of collectivebargainingwithinthe meaningof Section 9(b) of the Act:All productionand maintenance employees,includ-ing all employees in theQuarryDepartment, Ship-ping Department,Kiln Department,FinishingMillDepartment, Slurry Mill Department, PowerhouseDepartment,PlantOfficeDepartment, MaintenanceandRepairDepartment,ElectricalDepartment,LaboratoryDepartment,OilerSubsection as well asplant clericalemployees,leadmen,truck drivers,and mechanics,but excluding all other employees,includingoffice clericalemployees,order clerks,guards,watchmen,and supervisors as defined in theAct, employed by theRespondent at itsSan Anto-nio, Texas plant.4. Since September 8, 1978, the above-named Union,by virtue ofSection 9(a) of theAct, hasbeen the exclu-24 NeitherBroneck norHopper testified.331sive representative of the employees in the aforemen-tioned unit for purposes of collective bargaining with re-spect to ratesof pay,wages, hours of employment, andother terms and conditions of employment.5.By unilaterally,without notice to or consultationwith the InternationalUnion,transferring and reclassify-ing employees,changing the title of control room opera-tors to control room supervisors,implementing newshifts and hourly schedules,assigning new duties to cer-tain employees,and transferring certain duties betweenemployee classifications,Respondent has failed and re-fused to bargaincollectivelywith the Union,and has en-gaged in, and is engaging in, unfair labor practices withinthe meaning of Section 8(a)(5) and(1) of the Act.6.By President William D.Hopper's remarks to em-ployees on September30 and October1, 1982, Respond-ent bypassed the Union and attempted to deal directlywith employees in violation of Section8(a)(1) of the Act.7.The aforesaidunfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.8.Respondent has not violatedthe Actas otherwisealleged,and did not violate the Act by discharging JohnHernandezon October26, 1982.THE REMEDYHaving found that Respondent has committed certainunfair labor practices, I shall recommend that it be or-dered to cease and desist from such conduct and to takesuch affirmative action as I find necessary to remedy theeffects of the unfair labor practices and to effectuate thepolicies of the Act.The General Counsel does not con-tend that a broad order is warranted in this case.On the basis of the foregoing findings of facts, conclu-sions of law, and the entire record,I issue the followingrecommended25ORDERThe Respondent, Alamo Cement Company, San Anto-nio,Texas,itsofficers,agents, successors, and assigns,shall1.Ceaseand desist from(a)Refusing to recognize and bargaincollectively ingood faith with UnitedCement, Lime and GypsumWorkersInternationalUnion, AFL-CIO-CLC as the ex-clusivebargaining representative concerningwages,hours, and conditions of employment of the employees inthe following appropriate unit:All productionand maintenance employees,includ-ing all employeesin the QuarryDepartment, Ship-ping Department, Kiln Department, Finishing MillDepartment,SlurryMillDepartment,PowerhouseDepartment,Plant OfficeDepartment,MaintenanceandRepairDepartment,ElectricalDepartment,LaboratoryDepartment,Oiler Subsection as well as25 If no exceptions are filed asprovided by Sec. 102.46 of theBoard'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec 102.48 of theRules,be adopted by theBoard and all objections to them shallbe deemed waived for all pur-poses. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant clerical employees, leadmen, truck drivers,and mechanics, but excluding all other employees,including office clerical employees, order clerks,guards, watchmen, and supervisors as defined in theAct, employed by the Respondent at its San Anto-nio, Texas plant.(b) Unilaterally, without notice to or consultation withtheUnion, transferring and reclassifying employees,changing the titles of bargaining unit classifications, im-plementing new shifts and hourly schedules,assigningnew duties to bargaining unit personnel,and transferringcertain duties between unit classifications or otherwisechanging the rates of pay, wages, hours, or other termsand conditions of employment of any bargaining unit em-ployee without first notifying the Union and providing itwith an opportunity to bargain collectively with Re-spondent concerning such proposed changes.(c) Bypassing the Union in an attempt to deal directlywith bargaining unit employees respecting their rates ofpay,wages, hours of work, or other terms and condi-tions of employment.(d) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act.(a)On request by the International Union, bargain col-lectively with the Union in good faith regarding rates ofpay, hours of employment, and other terms and condi-tions of employment for the employees in the appropri-ate unit and, if an agreement is reached, reduce theagreement to writing and sign it.(b)On request of the Union,rescindeach of the fol-lowing unilateral changes:(1)Transferring on June 28, 1982 an employeefrom the quarry department to Respondent's 1604plant, reclassifying such employee from a crutchoperatorto that of utilitytrainee, and assigning himto work in the plant rather than the quarry.(2) Changing on August 31, 1982, the title of con-trol room operator to control room supervisor.(3) Implementing in September 1982 a new dailysecond shift, 11 a.m. to 7:30 p.m., and a new rotat-ing shift for front-end loader operators in the quarrydepartment at Respondent's 1604 plant.(4)Assigning, in September 1982 new duties tofront-end loaders in the quarry department at its1604 facility.(5) Posting and implementing, about September 6,1982, new hourly work and shift schedules for themix chemists in the laboratory department at Re-spondent's 1604 operation.(6)Changing about October 23, 1982, the shiftsand hourly work schedules of its mix chemists atRespondent's Broadway plant.(7)Transferring about October 28, 1982, certainduties from the mix chemists to the mill operators.(c) Post at its Broadway and 1604 facilities copies ofthe attached notice marked "Appendix."26 Copies of thenotice, on forms provided by the Regional Director forRegion 23, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that complaint para-graphs 12(a), 16, 17, and 19 are dismissed.26 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."